Citation Nr: 0207840	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  98-10 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for multiple skin cancers due 
to exposure to ionizing radiation in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Dean
INTRODUCTION

The appellant served on active duty from June 1943 to 
February 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Muskogee Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
June 1999, the appellant and his son provided testimony at 
the RO in a videoconference with the undersigned, seated in 
Washington, D.C.  A transcript of that hearing is of record.  

When the case was before the Board in September 1999, it was 
remanded for further development.  It was returned to the 
Board in May 2002.  


FINDINGS OF FACT

1.  Entitlement to service connection for skin cancer was 
denied by unappealed rating action dated in June 1989.  

2.  The evidence received since the June 1989 decision is 
cumulative or duplicative of the evidence previously of 
record or is not so significant by itself or in the context 
of the evidence previously of record that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for service connection for multiple skin cancers due to 
exposure to ionizing radiation in service.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA are applicable to the 
present appeal.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the veteran's claim to reopen, 
which was received long before that date.

The record reflects that the RO has informed the appellant of 
the evidence and information needed to substantiate the claim 
to reopen through letters, the statement of the case and 
supplements thereto.  In addition, the RO has obtained all 
identified evidence pertinent to the claim to reopen.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claim to reopen, and the Board 
is also unaware of any such outstanding evidence or 
information.  

In sum, the facts pertinent to this claim to reopen have been 
properly developed, and no further action is required to 
comply with the VCAA or the implementing regulations.  
Accordingly, the Board will address the merits of the claim.  

II.  Factual Background

Entitlement to service connection for skin cancer on a 
radiation basis was denied by unappealed rating action dated 
in June 1989 on the basis that the veteran was not exposed to 
ionizing radiation in service.  The evidence then of record 
included a May 1989 letter from the Defense Nuclear Agency 
indicating that the appellant's ship, the U.S.S. IDAHO (BB 
42):

...was present in Tokyo Bay in late August and early 
September 1945, during the time of the formal 
Japanese surrender.  However, Tokyo lies over 
400 miles from Hiroshima and 550 miles from 
Nagasaki, and was not affected by radiation from 
the atomic bombs.  

The evidence received since the June 1989 decision includes 
medical evidence documenting ongoing medical treatments for 
multiple skin cancers.  In addition, two written medical 
opinions from an osteopath and a plastic surgeon have been 
received.  They indicate that the appellant's exposure to 
ionizing radiation in service continues to produce ill 
effects, possibly including multiple skin cancers.  The 
plastic surgeon has also suggested that the appellant's 
residence (he has lived in several Southern states), vocation 
(he has worked at several outdoor jobs, such as construction 
and carpentry), and his fair skin may also be implicated in 
the development of his multiple skin lesions.  

The appellant has submitted several maps and several written 
histories of the U.S.S. IDAHO in support of his attempt to 
reopen the claim.  At the June 1999 video conference, the 
appellant testified that his ship did not follow a straight 
line course from Okinawa to Tokyo in August 1945, and he 
therefore felt that the ship had come much closer than 400 
miles to Hiroshima or Nagasaki.  He still felt that he had 
been exposed to significant amounts of ionizing radiation 
while serving on the U.S.S. IDAHO in the vicinity of Japan in 
1945.  The veteran's son essentially testified at the 
videoconference hearing that he recalled that the veteran had 
problems with skin cancers as early as the 1960's. 

The RO requested copies of the relevant deck logs of the 
U.S.S. IDAHO pursuant to the VCAA, which were then sent to 
the Defense Threat Reduction Agency for review.  That agency 
replied in a letter dated December 5, 2001, as follows:  

We reviewed the USS IDAHO deck logs for the months 
of August and September 1945.  The ship was 
anchored at San Pedro Bay, Philippine Islands, when 
the atomic bombs were dropped on Hiroshima and 
Nagasaki on August 6 and 9, 1945.  San Pedro Bay is 
over 1000 miles from the Japanese mainland.  On 
August 18, USS IDAHO got underway for Buckner Bay, 
Okinawa, arriving on August 21.  Buckner Bay is 
approximately 460 miles from Nagasaki and 610 miles 
from Hiroshima.  On August 24, USS IDAHO got 
underway for Sagami Wan, the outer bay approaching 
Tokyo Bay.  The ship arrived on August 27.  During 
the transit from Okinawa to Sagami Wan, which was 
on a general east-northeasterly heading, USS 
IDAHO's closest point of approach to Nagasaki would 
have been approximately 250 miles.  The closest 
point of approach to Hiroshima would have been 
about 200 miles.  Sagami Wan and Tokyo Bay are 
approximately 400 miles from Hiroshima and 
550 miles from Nagasaki.  On September 3, the ship 
moved into Tokyo Bay and remained there until 
September 6, when it departed for return to 
Okinawa.  Again, the track to Okinawa did not take 
the ship anywhere near either Nagasaki or 
Hiroshima.  USS IDAHO arrived at Okinawa on 
September 9, and departed for Pearl Harbor the 
following day.  The ship arrived at Pearl Harbor on 
September 20, 1945, and departed five days later 
for the Panama Canal.  

In summary, naval records do not document [the 
appellant's] presence with the American occupation 
forces in Hiroshima or Nagasaki, Japan.  His 
closest approach to either city was approximately 
200 miles from Hiroshima during transits between 
the Japanese mainland and Okinawa.  

III.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The claim was denied in the June 1989 rating decision on the 
basis that the appellant was not exposed to ionizing 
radiation from the Hiroshima or Nagasaki atomic bombs during 
his active service on the U.S.S. IDAHO in Japanese waters.  
The evidence received since the June 1989 decision includes 
no competent evidence of the veteran's exposure to ionizing 
radiation during service.  In this regard, the Board notes 
that the physicians linking the veteran's skin cancers to 
service radiation exposure have premised their opinions on 
history provided by the veteran.  Neither physician has 
addressed the question of whether the veteran was in fact 
exposed to ionizing radiation in service.  Moreover, the new 
evidence from the Defense Threat Reduction Agency indicating 
that the veteran came no closer than 200 miles to either 
Hiroshima or Nagasaki, and then only for two brief periods of 
time several weeks after the initial detonations, supports 
the prior determination that the veteran was not exposed to 
ionizing radiation from the Hiroshima or Nagasaki atomic 
bombs during service.    

Since the new evidence added to the record includes no 
probative evidence of the veteran's exposure to ionizing 
radiation during service, the new evidence is not so 
significant alone or in the context of the evidence 
previously of record that it must be considered in order to 
fairly decide the merits of the claim.  Thus, the evidence 
received since the prior final denial of the claim in June 
1989 does not constitute new and material evidence, and the 
claim cannot be reopened.  




ORDER

The Board having determined that new and material evidence 
has not been submitted, reopening of the claim for service 
connection for multiple skin cancers due to exposure to 
ionizing radiation in service is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

